UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 29, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-31314 Aéropostale, Inc. (Exact name of registrant as specified in its charter) Delaware 31-1443880 (State of incorporation) (I.R.S. Employer Identification No.) 112 W. 34th Street, New York, NY (Address of Principal Executive Offices) (Zip Code) (646) 485-5410 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes R No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filerþ Accelerated filero Non-accelerated filero Smaller reporting (Do not check if a smaller reporting company) companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ The Registrant had 80,749,637 shares of common stock outstanding as of November 25, 2011. AÉROPOSTALE, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1 Financial Statements: (unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 20 Item 4 Controls and Procedures 20 PART II OTHER INFORMATION Item 1 Legal Proceedings 21 Item 1A Risk Factors 21 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3 Defaults Upon Senior Securities 26 Item 4 Reserved 26 Item 5 Other Information 26 Item 6 Exhibits 27 SIGNATURES 28 2 PART I — FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) AÉROPOSTALE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) (Unaudited) October 29, January 29, October 30, ASSETS Current Assets: Cash and cash equivalents $ $ $ Merchandise inventory Deferred income taxes Prepaid taxes — Prepaid expenses and other current assets Total current assets Fixtures, equipment and improvements, net Other assets TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ $ Accrued expenses and other current liabilities Total current liabilities Deferred rent, tenant allowances and other long-term liabilities Non-current retirement benefit plan liabilities Uncertain tax contingency liabilities Commitments and contingent liabilities (See notes 8, 9 and 10) Stockholders’ Equity: Preferred stock, $0.01 par value; 5,000 shares authorized, no shares issued or outstanding — — — Common stock, $0.01 par value; 200,000 shares authorized; 91,150; 90,692 and 90,661 shares issued Additional paid-in capital Accumulated other comprehensive income (loss) 15 ) ) Retained earnings Treasury stock 10,400; 6,112 and 65 shares, at cost ) ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ $ See Notes to Unaudited Condensed Consolidated Financial Statements 3 Table of Contents AÉROPOSTALE, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) 13 weeks ended 39 weeks ended October 29, October 30, October 29, October 30, Net sales $ Cost of sales (includes certain buying, occupancy and warehousing expenses) Gross profit Selling, general and administrative expenses Income from operations Interest expense, net 10 50 Income before income taxes Income taxes Net income $ Basic earnings per share $ Diluted earnings per share $ Weighted average basic shares Weighted average diluted shares 4 Table of Contents See Notes to Unaudited Condensed Consolidated Financial Statements AÉROPOSTALE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) 39 weeks ended October 29, October 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation and amortization Stock-based compensation Excess tax benefits from stock-based compensation ) ) Other ) Changes in operating assets and liabilities: Merchandise inventory ) ) Prepaid taxes and other assets ) ) Accounts payable Accrued expenses and other liabilities ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Purchase of treasury stock ) ) Proceeds from exercise of stock options Excess tax benefits from stock-based compensation Net cash used in financing activities ) ) Effect of exchange rate changes Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Supplemental Disclosure of Cash Flow Information: Accruals related to purchases of property and equipment $ $ See Notes to Unaudited Condensed Consolidated Financial Statements 5 Table of Contents AÉROPOSTALE, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.Basis of Presentation Aéropostale, Inc. and its subsidiaries (“we”, “us”, “our”, the “Company” or “Aéropostale”) is a primarily mall-based, specialty retailer of casual apparel and accessories, principally targeting 14 to 17 year-old young women and men through its Aéropostale stores and 4 to 12 year-old kids through its P.S. from Aéropostale stores.We provide customers with a focused selection of high quality fashion and fashion basics at compelling values in an innovative and exciting store environment.Aéropostale maintains control over its proprietary brands by designing, sourcing, marketing and selling all of its own merchandise.Aéropostale products can be purchased in Aéropostale stores and online at www.aeropostale.com (this and any other references in this Quarterly Report on Form 10-Q to aeropostale.com or ps4u.com are solely references to a uniform resource locator, or URL, and are inactive textual references only, not intended to incorporate the websites into this Quarterly Report on Form 10-Q).P.S. from Aéropostale products can be purchased in P.S. from Aéropostale stores, certain Aéropostale stores and online at www.ps4u.com.As of October 29, 2011, we operated 985 Aéropostale stores, consisting of 918 stores in all 50 states and Puerto Rico, 67 stores in Canada, as well as 70 P.S. from Aéropostale stores in 20 states.In addition, pursuant to a licensing agreement, one of our international licensees operated 11 Aéropostale stores in the United Arab Emirates as of October 29, 2011.In March 2011, we announced that we had signed a second licensing agreement, pursuant to which the licensee is expected to open approximately 25 stores in Singapore, Malaysia and Indonesia over the next five years.On November 15, 2011, we announced that we had signed a third license agreement, pursuant to which the licensee is expected to open approximately 30 stores in Turkey over the next five years. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with Rule 10-01 of Regulation S-X and do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America.However, in the opinion of our management, all adjustments necessary for a fair presentation of the results of the interim periods have been made.These adjustments consist primarily of normal recurring accruals and estimates that impact the carrying value of assets and liabilities.Actual results may materially differ from these estimates. Our business is highly seasonal, and historically, we have realized a significant portion of our sales, net income, and cash flow in the second half of the year, driven by the impact of the back-to-school selling season in the third quarter and the holiday selling season in the fourth quarter.Therefore, our interim period unaudited condensed consolidated financial statements may not be indicative of our full-year results of operations, financial condition or cash flows.These financial statements should be read in conjunction with our Annual Report on Form 10-K for our fiscal year ended January 29, 2011. References to “2011” or “fiscal 2011” mean the 52-week period ending January 28, 2012 and references to “2010” or “fiscal 2010” mean the 52-week period ended January 29, 2011.References to “the third quarter of 2011” mean the thirteen-week period ended October 29, 2011 and references to “the third quarter of 2010” mean the thirteen-week period ended October 30, 2010. 2.Revenue Recognition Sales revenue is recognized at the “point of sale” in our stores and at the time our e-commerce customers take possession of merchandise.Allowances for sales returns are recorded as a reduction of net sales in the periods in which the related sales are recognized.Shipping revenue from our e-commerce customers is also included in sales revenue.Revenue from licensing arrangements is recognized when earned in accordance with the terms of the underlying agreement, generally based upon the greater of the contractually earned or guaranteed minimum royalty levels.Revenue is not recorded on the purchase of gift cards or store credits.A current liability is recorded upon purchase and revenue is recognized when the gift card or store credits are redeemed for merchandise.We also recognize breakage income for the portion of gift cards estimated to be unredeemed.We have relieved our legal obligation to escheat the value of unredeemed gift cards to the relevant jurisdiction.We therefore determined that the likelihood of certain gift cards being redeemed by the customer was remote, based upon historical redemption patterns of gift cards.For those gift cards that we determined redemption to be remote, we reversed our liability and recorded gift card breakage income in net sales.In the third quarter of 2011, we recorded $0.6 million in net sales related to gift card breakage income compared to $0.5 million in the third quarter of 2010.In the first thirty-nine weeks of 2011, we recorded $2.3 million in net sales related to gift card breakage income compared to $1.5 million in the first thirty-nine weeks of 2010. 6 Table of Contents 3.Cost of Sales and Selling, General and Administrative Expenses Cost of sales includes costs related to merchandise sold, including inventory valuation adjustments, distribution and warehousing, freight from the distribution center to the stores, shipping and handling costs, payroll for our design, buying and merchandising departments and occupancy costs.Occupancy costs include rent, contingent rents, common area maintenance, real estate taxes, utilities, repairs and maintenance, depreciation and amortization and impairment charges. Cost of sales for the first thirty-nine weeks of 2011 includes a pre-tax benefit of $8.7 million resulting from the resolution of a dispute with one of our sourcing agents, related to prior period allowances.Of this benefit, $8.0 million relates to fiscal years 2007 through 2010 and is not material to any individual prior period. Selling, general and administrative expenses, or “SG&A”, include costs related to selling expenses, store management and corporate expenses such as payroll and employee benefits, marketing expenses, employment taxes, information technology maintenance costs and expenses, insurance and legal expenses, store pre-opening costs and other corporate level expenses.Store pre-opening costs include store level payroll, grand opening event marketing, travel, supplies and other store pre-opening expenses. 4.Stockholders’ Equity Stock Repurchase Program We repurchase our common stock from time to time under a stock repurchase program.The repurchase program may be modified or terminated by the Board of Directors at any time and there is no expiration date for the program.The extent and timing of repurchases will depend upon general business and market conditions, stock prices, opening and closing of the stock trading window, and liquidity and capital resource requirements going forward. During the third quarter of 2011, we did not repurchase shares of our common stock.During the third quarter of 2010, we repurchased 2.9 million shares for $66.8million.During the first thirty-nine weeks of 2011, we repurchased 4.2 million shares for $100.0 million.During the first thirty-nine weeks of 2010, we repurchased 4.2 million shares for $106.3million.Program to date we repurchased 57.1 million shares of our common stock for $1.0 billion, at an average price of $17.57 per share.As of October 29, 2011, we have approximately $145.2million of repurchase authorization remaining under our $1.15 billion share repurchase program. Comprehensive Income (Loss) The following table sets forth the components of total comprehensive income: 13 weeks ended 39 weeks ended October 29, October 30, October 29, October 30, (In thousands) Net income $ Other comprehensive income: Changes in pension liability, net of tax ) ) Changes in foreign currency translation adjustment 1 ) Total comprehensive income $ The following table sets forth the components of accumulated other comprehensive income (loss): October 29, January 29, October 30, (In thousands) Pension liability, net of tax $ ) $ ) $ ) Cumulative foreign currency translation adjustment 1 Total accumulated other comprehensive income (loss) $ 15 $ ) $ ) 1 Foreign currency translation adjustments are not adjusted for income taxes as they relate to a permanent investment in our subsidiary in Canada. 7 Table of Contents 5.Earnings Per Share The following table sets forth the computations of basic and diluted earnings per share: 13 weeks ended 39 weeks ended October 29, October 30, October 29, October 30, (In thousands, except per share data) Net income $ Weighted average basic shares Impact of dilutive securities Weighted average diluted shares Earnings per basic share $ Earnings per diluted share $ Options to purchase 550,497 shares during the third quarter of 2011 and 205,380 shares during the first thirty-nine weeks of 2011 were not included in the computation of diluted earnings per share because the exercise price of the options was greater than the average market price of the common shares.All options to purchase shares were included in the computation of diluted earnings per share during the third quarter of 2010 and the first thirty-nine weeks of 2010. 6.Accrued Expenses and Other Current Liabilities Accrued expenses and other current liabilities consist of the following (in thousands): October 29, January 29, October 30, Accrued gift cards $ $ $ Accrued compensation and retirement benefit plan liabilities Accrued rent Other $ $ $ 7.Revolving Credit Facility On September 22, 2011, we entered into an amended and restated revolving credit facility with Bank of America, N.A., as agent for the lenders (the “Credit Facility”).The Credit Facility provides for a revolving credit line with up to $175 million in borrowing capacity.The Credit Facility is available for working capital and general corporate purposes, including the repurchase of our capital stock and for our capital expenditures.The Credit Facility is scheduled to expire on September 22, 2016 and is guaranteed by all of our domestic subsidiaries (the “Guarantors”).The Credit Facility replaces the existing facility that provided for up to $150.0 million revolving credit line and was scheduled to expire on November 13, 2012 (the “Prior Credit Facility”). Loans under the Credit Facility are secured by all our assets and are guaranteed by the Guarantors.Upon the occurrence of a Cash Dominion Event (as defined in the Credit Facility and includes either any event of default or failure to maintain availability in an amount greater than 12.5% of the lesser of the borrowing base and facility commitment) our ability to borrow funds, make investments, pay dividends and repurchase shares of our common stock would be limited, among other limitations.Direct borrowings under the Credit Facility bear interest at a margin over either LIBOR or at the Prime Rate (as each such term is defined in the Credit Facility). The Credit Facility also contains covenants that, subject to specified exceptions, restrict our ability to, among other things: · incur additional debt or encumber assets of the Company; · merge with or acquire other companies, liquidate or dissolve; · sell, transfer, lease or dispose of assets; and · make loans or guarantees. Events of default under the Credit Facility include, subject to grace periods and notice provisions in certain circumstances, failure to pay principal amounts when due, breaches of covenants, misrepresentation, default on leases or other indebtedness, excess uninsured casualty loss, excess uninsured judgment or restraint of business, business failure or application for bankruptcy, institution of legal process or proceedings under federal, state or civil statutes, legal challenges to loan documents and a change in control.If an event of default occurs, the Lender will be entitled to take various actions, including the acceleration of amounts due thereunder and requiring that all such amounts be immediately paid in full as well as possession and sale of all assets that have been used as collateral.Upon the occurrence of an event of default under the Credit Facility, the lender may cease making loans, terminate the Credit Facility and declare all amounts outstanding to be immediately due and payable. 8 Table of Contents Upon the occurrence of our loan availability under the Credit Facility decreasing below 10% of the lesser of the borrowing base and the dollar amount of commitments under the Credit Facility, we would be required to meet a financial covenant for a Minimum Consolidated Fixed Charge Coverage Ratio of not less than 1.0 to 1.0. As of October 29, 2011, we are not aware of any instances of noncompliance with any covenants or any other event of default under the Credit Facility.During the first thirty-nine weeks of 2011 and as of October 29, 2011, we had no outstanding balances or stand-by or commercial letters of credit issued under the Prior Credit Facility or the Credit Facility. 8.Retirement Benefit Plans Retirement benefit plan liabilities consisted of the following: October 29, January 29, October 30, (In thousands) Supplemental Executive Retirement Plan (“SERP”) $ $ $ Long-term incentive deferred compensation plan Postretirement benefit plan Total Less amount classified in accrued expenses related to SERP — Long-term retirement benefit plan liabilities $ $ $ 401(k) Plan We maintain a qualified, defined contribution retirement plan with a 401(k) salary deferral feature that covers substantially all of our employees who meet certain requirements.Under the terms of the plan, employees may contribute, subject to statutory limitations, up to 14% of their gross earnings and we will provide a matching contribution of 50% of the first 5% of gross earnings contributed by the participants.We also have the option to make additional contributions or to suspend the employer contribution at any time.Each matching contribution vests over a five-year service period with 20% vesting after two years and 50% vesting after year three.Vesting increases thereafter at a rate of 25% per year so that participants will be fully vested after five years of service. Supplemental Executive Retirement Plan We maintain a Supplemental Executive Retirement Plan, or SERP, which is a non-qualified defined benefit plan for certain executives.The plan is non-contributory and not funded and provides benefits based on years of service and compensation during employment.Participants are vested upon entrance in the plan. Pension expense is determined using various actuarial cost methods to estimate the total benefits ultimately payable to officers and this cost is allocated to service periods.The actuarial assumptions used to calculate pension costs are reviewed annually. The components of net periodic pension benefit cost are as follows: 13 weeks ended 39 weeks ended October 29, October 30, October 29, October 30, (In thousands) Service cost $ Interest cost Amortization of prior experience cost 19 19 55 56 Amortization of net loss 52 58 Net periodic pension benefit cost $ 9 Table of Contents During the third quarter of 2010, we made a payment from our SERP of approximately $16.7 million to our Chairman, who also previously served as our former Chief Executive Officer.In connection with this payment, during the third quarter of 2010, we recorded a charge of $6.4 million in selling, general and administrative expenses representing the settlement loss, with a corresponding amount recorded to relieve accumulated other comprehensive loss included in our stockholder’s equity ($3.9 million, net of tax).This accounting treatment is in accordance with settlement accounting procedures under the provisions of ASC 715-30-35-79. We had non-current liabilities of $10.3 million as of October 29, 2011, $8.3 million as of January 29, 2011 and $8.3 million as of October 30, 2010, in connection with this plan.We had no current liability as of October 29, 2011, and current liabilities of $1.3 million as of January 29, 2011 and $2.3 million as of October 30, 2010, in connection with this plan. Long-term Incentive Plan We have a long-term incentive deferred compensation plan established for the purpose of providing long-term incentives to a select group of management.The plan is a non-qualified, non-contributory defined contribution plan and is not funded. Participants in this plan include all employees designated by us as Vice President, or other higher-ranking positions that are not participants in the SERP.We record annual monetary credits to each participant’s account based on compensation levels and years as a participant in the plan.Annual interest credits are applied to the balance of each participant’s account based upon established benchmarks.Each annual credit is subject to a three-year cliff-vesting schedule, and participants’ accounts will be fully vested upon retirement after completing five years of service and attaining age 55.We had liabilities of $1.8 million as of October 29, 2011, $1.4 million as of January 29, 2011 and $1.3 million as of October 30, 2010, in connection with this plan. Postretirement Benefit Plan We maintain a postretirement benefit plan for certain executives that provides retiree medical and dental benefits.The plan is an other post-employment benefit plan, or OPEB, and is not funded.We had non-current liabilities of $0.8 million as of October 29, 2011, $1.2 million as of January 29, 2011 and $1.1 million as of October 30, 2010, for the accumulated postretirement benefit obligations.Expense related to this plan was not material to our unaudited condensed consolidated financial statements for any period presented. 9.Stock-Based Compensation Under the provisions of Accounting Standards Codification(“ASC”) Topic 718, “Compensation – Stock Compensation” (“ASC 718”), all forms of share-based payment to employees and directors, including stock options, must be treated as compensation and recognized in the income statement. Non-Vested Stock Certain of our employees and all of our directors have been awarded non-vested stock, pursuant to non-vested stock agreements. The non-vested stock awarded to employees generally cliff vests after up to three years of continuous service with us.All non-vested stock immediately vests upon a change in control of the Company.Initial grants of non-vested stock awarded to directors vest, pro-rata, over a three-year period, based upon continuous service. Subsequent grants of non-vested stock awarded to directors vest in full one year after the grant-date. The following table summarizes non-vested shares of stock outstanding as of October 29, 2011: Shares Weighted Average Grant-Date Fair Value (In thousands) Outstanding as of January 30, 2011 $ Granted Vested ) Cancelled ) Outstanding as of October 29, 2011 $ Total compensation expense is being amortized over the vesting period.Compensation expense related to non-vested stock activity was $2.2million for the third quarter of 2011 and $2.3 million for the third quarter of 2010.Compensation expense related to non-vested stock activity was $6.5million for the first thirty-nine weeks of 2011 and $6.4 million for the first thirty-nine weeks of 2010.As of October 29, 2011, there was $7.9million of unrecognized compensation cost related to non-vested stock awards that is expected to be recognized over the weighted average period of oneyear.The total fair value of shares vested was $0.2 million during the third quarter of fiscal 2011 and $0.2 million during the third quarter of fiscal 2010.The total fair value of shares vested was $5.7 million during the first thirty-nine weeks of fiscal 2011 and $7.4 million during the first thirty-nine weeks of fiscal 2010. 10 Table of Contents Performance Shares Certain of our executives have been awarded performance shares, pursuant to performance shares agreements. The performance shares vest at the end of three years of continuous service with us, and the number of shares ultimately awarded is contingent upon meeting various cumulative consolidated earnings targets.All performance shares immediately vest upon a change in control of the Company.Compensation cost for the performance shares is periodically reviewed and adjusted based upon the probability of achieving certain performance targets.If the probability of achieving targets changes, compensation cost will be adjusted in the period that the probability of achievement changes. The following table summarizes performance shares of stock outstanding as of October 29, 2011: Shares Weighted Average Grant-Date Fair Value (In thousands) Outstanding as of January 30, 2011 $ Granted — — Vested ) Cancelled ) Outstanding as of October 29, 2011 $ Total compensation expense is being amortized over the vesting period.Compensation expense related to performance shares was $0.6 million for the third quarter of 2011 and $0.2 million for the first thirty-nine weeks of 2011 based on our determination of the likelihood of achieving the performance conditions associated with the respective shares.This compares to an expense of $0.7 million for the third quarter of 2010 and an expense of $2.7 million for the first thirty-nine weeks of 2010.As of October 29, 2011, there was $0.5million of unrecognized compensation cost related to performance shares that is expected to be recognized over the weighted average period of less than oneyear. Stock Options We have stock option plans under which we may grant qualified and non-qualified stock options to purchase shares of our common stock to executives, consultants, directors, or other key employees.Stock options may not be granted at less than the fair market value at the date of grant. Stock options generally vest over four years on a pro-rata basis and expire after eight years. All outstanding stock options immediately vest upon (i) a change in control of the company (as defined in the plan) and (ii) termination of the employee within one year of such change of control.We did not grant any stock options during fiscal 2009, fiscal 2010 or the first thirty-nine weeks of fiscal 2011. The fair value of options was estimated on the date of grant using the Black-Scholes option-pricing model. The Black-Scholes model requires certain assumptions, including estimating the length of time employees will retain their vested stock options before exercising them (“expected term”), the estimated volatility of our common stock price over the expected term and the number of options that will ultimately not complete their vesting requirements (“forfeitures”). Changes in the subjective assumptions can materially affect the estimate of fair value of stock-based compensation and consequently, the related amount recognized in the consolidated statements of income. We have elected to adopt the simplified method to establish the beginning balance of the additional paid-in capital pool (“APIC Pool”) related to the tax effects of employee share-based compensation, and to determine the subsequent impact on the APIC Pool and consolidated statements of cash flows of the tax effects of employee and director share-based awards that were outstanding. The effects of applying the provisions of ASC 718 and the results obtained through the use of the Black-Scholes option-pricing model are not necessarily indicative of future values. 11 Table of Contents The following table summarizes stock option transactions for common stock during the first thirty-nine weeks of 2011: Number of Shares Weighted Average Exercise Price Weighted-Average Remaining Contractual Term Aggregate Intrinsic Value (In thousands) (In years) (In thousands) Outstanding as of January30, 2011 $ Granted — — Exercised ) Cancelled1 ) Outstanding as of October 29, 2011 $ $ Options vested as of October 29, 2011 and expected to vest $ $ Exercisable as of October 29, 2011 $ $ 1 The number of options cancelled includes approximately 52,000 expired shares. We recognized $0.1 million in compensation expense related to stock options during the third quarter of 2011 and $0.4 million during the third quarter of 2010.We recognized $0.6 million in compensation expense related to stock options during the first thirty-nine weeks of 2011 and $1.6 million during the first thirty-nine weeks of 2010.For the first thirty-nine weeks of 2011, the intrinsic value of options exercised was $0.2million as compared to $5.4 million for the first thirty-nine weeks of 2010. The following table summarizes information regarding non-vested outstanding stock options as of October 29, 2011: Shares Weighted Average Grant-Date Fair Value (In thousands) Non-vested as of January 30, 2011 $ Granted — — Vested ) Cancelled (1 ) Non-vested as of October 29, 2011 23 $ As of October 29, 2011, there was $0.1million of total unrecognized compensation cost related to non-vested options that we expect will be recognized over the remaining weighted-average vesting period of less than oneyear. 10.Commitments and Contingent Liabilities In October 2011, Aeropostale, Inc. and senior executive officers Thomas P. Johnson and Marc D. Miller were named as defendants in Arbuthnot v. Aeropostale, Inc., et al., No. 11-7132, a class action lawsuit alleging violations of the federal securities laws. The lawsuit was filed in New York federal court on behalf of purchasers of Aeropostale securities between February 3, 2011 and August 3, 2011. The lawsuit alleges that the defendants violated the federal securities laws by issuing materially false and misleading statements regarding the company’s business and prospects. The lawsuit alleges that defendants failed to adequately disclose that: (i) Aeropostale was experiencing declining demand for its women’s fashion division; (ii) Aeropostale was facing increased inventory and higher clothing discounts that put pressure on its profit margins; and (iii) as a result, defendants lacked a reasonable basis for their positive statements about the company or its prospects during the class period.In the opinion of management, disposition of this matter is not expected to have a material adverse effect on the Company’s financial position, results of operations or cash flows. We are vigorously defending this matter. Also in October 2011, Aeropostale directors and/or senior executive officers Julian R. Geiger, Ronald R. Beegle, Robert B. Chavez, Michael J. Cunningham, Evelyn Dilsaver, John Haugh, Karin Hirtler-Garvey, John D. Howard, Thomas P. Johnson, and David B. Vermylen were named as defendants in Bell v. Geiger, et al., No. 652931/2011, a shareholder lawsuit filed in New York state court seeking relief derivatively on behalf of Aeropostale. The action alleges that the defendants breached their fiduciary duties to Aeropostale between February 3, 2011 and August 3, 2011 by failing to establish and maintain internal controls that would have prevented the company from disseminating allegedly false and misleading and inaccurate statements and other information to shareholders, and to manage and oversee the company. As a result, plaintiff alleges that the defendants exposed the company to potential liability in the federal securities class action lawsuit.In the opinion of management, disposition of this matter is not expected to have a material adverse effect on the Company’s financial position, results of operations or cash flows. We are vigorously defending this matter. 12 Table of Contents We are also a party to various litigation matters and proceedings in the ordinary course of business.In the opinion of our management, dispositions of these matters are not expected to have a material adverse effect on our financial position, results of operations or cash flows. In August 2011, we entered into a new three-year sourcing agreement with one of our sourcing agents.The sourcing agreement may be terminated at any time during the term by mutual agreement of the parties and provided that appropriate notice is given in accordance with the agreement.In connection with the sourcing agreement, we have a guaranteed minimum product purchase commitment of $350.0 million that is measured over any consecutive two-year period during the term of the agreement.If we purchase less than this amount over the two-year measurement period, then we will be obligated to pay the contracted commission on the shortfall from the guaranteed minimum.During fiscal years 2009 and 2010 combined, we purchased approximately $640.0 million of merchandise from this sourcing agent.In addition, if we were to cancel purchase orders with this sourcing agent, we may have to reimburse the agent for costs and expenses, if any, that they had incurred.We had not issued any other third party guarantees as of October 29, 2011. 11. Income Taxes We review the annual effective tax rate on a quarterly basis and make necessary changes if information or events merit.The estimated annual effective tax rate is forecasted quarterly using actual historical information and forward-looking estimates.The estimated annual effective tax rate may fluctuate due to changes in forecasted annual operating income; changes to the valuation allowance for deferred tax assets (such changes would be recorded discretely in the quarter in which they occur); changes to actual or forecasted permanent book to tax differences (non-deductible expenses); impacts from future tax settlements with state, federal or foreign tax authorities (such changes would be recorded discretely in the quarter in which they occur); or impacts from tax law changes.To the extent such changes impact our deferred tax assets/liabilities, these changes would generally be recorded discretely in the quarter in which they occur. We follow the provisions of ASC Topic 740, “Income Taxes”, which includes the accounting and disclosure for uncertainty in income taxes.We recognize interest and penalties related to unrecognized tax benefits as a component of income tax expense. Uncertain tax position liabilities, inclusive of interest and penalties of $1.3 million, were $4.6 million as of October 29, 2011.Reversal of these liabilities, along with reversal of related deferred tax assets, would favorably impact our effective tax rate. We file income tax returns in the U.S. and in various states, Canada and Puerto Rico.Our 2009 return is currently under audit by the Internal Revenue Service.Currently, no significant issues have been identified and we expect the audit to be completed by mid-year of 2012.All tax returns remain open for examination generally for our 2006 through 2010 tax years by various taxing authorities.However, certain states may keep their statute open for six to ten years. 12. Recent Accounting Developments In June 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2011-05, "Comprehensive Income (Topic 220): Presentation of Comprehensive Income."ASU 2011-05 eliminates the option that permits the presentation of other comprehensive income in the statement of changes in equity and requires presenting components of net income and comprehensive income in either a one-statement approach with totals for both net income and comprehensive income, or a two-statement approach where a statement presenting the components of net income and total net income must be immediately followed by a financial statement that presents the components of other comprehensive income, a total for other comprehensive income, and a total for comprehensive income.The guidance provided in ASU No. 2011-05 is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011 and should be applied retrospectively. We do not expect the adoption of this ASU to have a material impact on our consolidated financial statements. In May2011, the FASB issued ASU 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs,” which amends ASC 820, “Fair Value Measurement.”The amended guidance changes the wording used to describe many requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements.Additionally, the amendments clarify the FASB’s intent about the application of existing fair value measurement requirements.The guidance provided in ASU No.2011-04 is effective for interim and annual periods beginning after December15, 2011 and is applied prospectively.We do not expect the adoption of these provisions to have a material impact on our consolidated financial statements. 13 Table of Contents Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Cautionary Note Regarding Forward-Looking Statements This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Such forward-looking statements involve certain risks and uncertainties, including statements regarding our strategic direction, prospects and future results.Certain factors, including factors outside of our control, may cause actual results to differ materially from those contained in the forward-looking statements.The risk factors included in Part II, Item 1A should be read in connection with evaluating our business and future prospects.All forward looking statements included in this report are based on information available to us as of the date hereof, and we assume no obligation to update or revise such forward-looking statements to reflect events or circumstances that occur after such statements are made. Introduction Aéropostale, Inc. and its subsidiaries (“we”, “us”, “our”, the “Company” or “Aéropostale”) is a primarily mall-based, specialty retailer of casual apparel and accessories, principally targeting 14 to 17 year-old young women and men through its Aéropostale stores and 4 to 12 year-old kids through its P.S. from Aéropostale stores.We provide customers with a focused selection of high quality fashion and fashion basics at compelling values in an innovative and exciting store environment.Aéropostale maintains control over its proprietary brands by designing, sourcing, marketing and selling all of its own merchandise.Aéropostale products can be purchased in Aéropostale stores and online at www.aeropostale.com.P.S. from Aéropostale products can be purchased in P.S. from Aéropostale stores, certain Aéropostale stores and online at www.ps4u.com.As of October 29, 2011, we operated 985 Aéropostale stores, consisting of 918 stores in all 50 states and Puerto Rico, 67 stores in Canada, as well as 70 P.S. from Aéropostale stores in 20 states.In addition, pursuant to a licensing agreement, one of our international licensees operated 11 Aéropostale stores in the United Arab Emirates as of October 29, 2011.During March 2011, we announced that we had signed a second licensing agreement, pursuant to which the licensee is expected to open approximately 25 stores in Singapore, Malaysia and Indonesia over the next five years.On November 15, 2011, we announced that we had signed a third licensing agreement, pursuant to which the licensee is expected to open approximately 30 stores in Turkey over the next five years Management’s Discussion and Analysis of Financial Condition and Results of Operations, or “MD&A,” is intended to provide information to help you better understand our financial condition and results of operations.Our business is highly seasonal, and historically we realize a significant portion of our sales, net income, and cash flow in the second half of the year, driven by the impact of the back-to-school selling season in our third quarter and the holiday selling season in our fourth quarter.Therefore, our interim period consolidated financial statements may not be indicative of our full-year results of operations, financial condition or cash flows. We recommend that you read this section along with our condensed consolidated financial statements included in this report and along with our Annual Report on Form 10-K for the year ended January 29, 2011. The discussion in the following section is on a consolidated basis, unless indicated otherwise. Results of Operations Overview The third quarter of 2011 continued to be challenging.We are still in the midst of a transition period with our merchandise, refining our assortment to resonate more with our customer. At the same time, the retail environment remains very promotional, with many teen retailers increasing both the depth and breadth of their promotions. Additionally, during the quarter, we continued to experience higher product costs compared to the same period in 2010. These factors reduced our overall profitability for the quarter, and we expect that these trends will continue through the balance of 2011.Our primary focus is to regain balance in our merchandise assortments and broaden our offering to meet the fashion needs of our core customer. Additionally, we continue to execute our other key strategic initiatives, including enhancingprocesses and technology, and developing our long-term growth drivers such as expanding our P.S. from Aéropostale business and pursuing additional international opportunities. 14 Table of Contents We achieved net sales of $596.5 million for the third quarter of 2011, or a 1% decrease when compared to the third quarter of 2010.Gross profit, as a percentage of net sales, decreased by 9.5 percentage points.Gross profit for the first thirty-nine weeks of 2011 included a pre-tax benefit of $8.7 million resulting from the resolution of a dispute with one of our sourcing agents, related to prior period allowances.Of this benefit, $8.0 million relates to periods prior to fiscal 2011.SG&A, as a percentage of net sales decreased by 0.2 percentage points for the third quarter of 2011.The effective income tax rate was 39.0% for the third quarter of 2011 and 39.2% for the third quarter of 2010.Net income for the third quarter of 2011 was $24.1 million, or $0.30 per diluted share, compared to net income of $58.5 million, or $0.63 per diluted share, for the third quarter of 2010. As of October 29, 2011, we had working capital of $192.7 million, cash and cash equivalents of $109.4 million, no short-term investments and no debt outstanding.Average square footage growth was 7% over the comparable prior year period.Consolidated merchandise inventories increased by 11% and was flat on a per retail square foot basis at October 29, 2011 compared to October 30, 2010. In the third quarter of 2011, we opened 7 Aéropostale stores, 6 P.S. from Aéropostale stores, and remodeled 8 Aéropostale stores.We operated 1,055 stores at October 29, 2011, an increase of 5% from the same period last year, attributable to new P.S. from Aéropostale stores in the U.S and new Aéropostale stores in both the U.S. and Canada. The following table sets forth our results of operations as a percentage of net sales. We also use this information to evaluate the performance of our business: 13 weeks ended 39 weeks ended October 29, October 30, October 29, October 30, Net sales % Gross profit % Selling, general and administrative expenses % Income from operations % Interest expense % Income before income taxes % Income taxes % Net income % Key Performance Indicators We use a number of key indicators of financial condition and operating performance to evaluate the performance of our business, some of which are set forth in the following table: 13 weeks ended 39 weeks ended October 29, October 30, October 29, October 30, Net sales (in millions) $ Total store count at end of period Comparable store count at end of period Net sales change (1
